ICJ_074_TransborderArmedActions_NIC_HND_1989-08-31_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 31 AUGUST 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 31 AOUT 1989
Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Honduras), Order of 31 August 1989,
LCJ. Reports 1989, p. 123.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Honduras), ordonnance du 31 août 1989,
C.J. Recueil 1989, p. 123.

 

Sales number 5 6 4
N° de vente :

 

 

 
1989
31 August
General List
No. 74

123

INTERNATIONAL COURT OF JUSTICE
YEAR 1989

31 August 1989

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court,

Having regard to the Order of 21 April 1989 by which time-limits for
the written proceedings on the merits were fixed as follows: 19 Septem-
ber 1989 for the Memorial of Nicaragua and 19 February 1990 for the
Counter-Memorial of Honduras,

Whereas by letters dated 15 August 1989 and 16 August 1989 respec-
tively the Agent of Nicaragua and the Agent of Honduras brought to the
notice of the Court certain agreements reached by the Presidents of the
Central American countries (including the Parties to the present case) at a
meeting in Tela, Honduras, from 5 to 7 August 1989;

Whereas the Agent of Nicaragua stated in his letter that in one of those
agreements Nicaragua had committed itself inter aliato requesting a post-
ponement of the time-limit for submission of its Memorial on the merits
and that his Government, in compliance with this commitment, requested
the fixing of a new date for the filing of its Memorial and, in view of the
terms of the said agreement, proposed that such new date be 8 December
1989;

Whereas the Government of Honduras, having been afforded an
opportunity, in accordance with Article 44, paragraph 3, of the Rules of

4
124 ARMED ACTIONS (ORDER 31 VIII 89)

Court, to state its view on the request of Nicaragua, informed the Court,
by a letter from its Agent dated 22 August 1989, that it welcomed the
request and had no observations to make on it;

Whereas in the circumstances brought to the Court’s attention by the
Parties the request for extension of the time-limit for the filing of the
Memorial may be granted while reserving the question of extension of
the time-limit for the filing of the Counter-Memorial;

Extends to 8 December 1989 the time-limit for the filing by the Republic
of Nicaragua of a Memorial on the merits in the case;
And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirty-first day of August, one thousand
nine hundred and eighty-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nicaragua and the Government of the Republic of
Honduras, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
